Citation Nr: 0819141	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  98-16 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1  Entitlement to service connection for a chronic low back 
disorder, to include lumbosacral strain and degenerative disc 
disease with chronic pain.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for essential 
hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1970 to November 
1971.  He was born in 1950.

This appeal to the Board of Veterans' Appeals (Board) was 
taken from actions by the above Department of Veterans 
Affairs (VA) Regional Office in 1997 and 1998.  The veteran's 
claim with regard to issue #2 was filed in October 1998.

The case was remanded by the Board for a hearing in October 
2003, which was later cancelled by the veteran.  The case was 
again remanded by the Board in August 2004 to develop 
additional service and post-service clinical records, and 
with particular regard to an issue relating to benefits 
pursuant to 38 U.S.C.A § 1151.  

Service connection is not in effect for any disability.  In 
May 2006, the Board granted entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability due to VA 
surgical treatment for carpal tunnel syndrome of the left 
wrist in May 1997.  The RO has effectuated the Board's 
decision by assigning a 10 percent disability rating for the 
left wrist.

In May 2006, the Board remanded the case on the remaining 
issues herein concerned, for further development. 


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the veteran has a 
current chronic low back disability which is due to any 
incident or event in military service or was manifested 
within the first post-service year.  

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran has COPD 
which is due to any incident or event in military service.

3.  The competent and probative evidence preponderates 
against a finding that the veteran has disability from 
hypertension which is due to any incident or event in 
military service or was manifested within the first post-
service year. 


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by service, nor may it be presumed that arthritis 
was manifested during active military service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).

2.  COPD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

3.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed that hypertension was 
manifested during active military service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

After the veteran filed his claims, initial VA development 
letters were sent, including VCAA notices; voluminous amounts 
of SSA, VA, private medical records, and some service 
treatment records (STRs) were obtained; and comprehensive VA 
examinations were undertaken.  The veteran filed timely 
notice of disagreement (NOD), and an SOC and SSOC were 
issued.  The veteran's Substantive Appeal, on VA Form 9, was 
filed.   

Throughout, the veteran was fully informed of actions being 
taken.  The Board, which has remanded the case on several 
occasions, has reviewed and commented on the evidence of 
record and what is required for supporting his claim in all 
contexts.  Evidence has been introduced into the file, and 
communications were provided with regard to the requirements 
for his claims.  In the aggregate, the Board finds that VA 
has satisfied the duty to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  

He was advised of his opportunities to submit additional 
evidence, after which additional data was obtained and 
entered into the record.  The purpose behind the notice 
requirement has been satisfied, because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has submitted additional 
data, and has indicated that he has no other information or 
evidence to give VA to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.  

In the aggregate, the veteran and his representative have 
demonstrated actual knowledge of, and have acted upon, the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that the appellant and his 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled as 
contemplated under pertinent guidelines.  Any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development.  Another such remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

In addition, service connection for certain disorders, 
including hypertension and degenerative arthritis, may be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year after the date of separation from service.  38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In this, as in any other case, it remains the duty of the 
Board as the factfinder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  Lay individuals may not render medical 
conclusions, see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); however , a lay statement may be made which relays 
the visible symptoms of a disease or disability or the facts 
of observed situations or circumstances, see Caldwell v, 
Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

For claims filed after June 9, 1998, legislation prohibits 
service connection for a disability first manifested after 
service (or after an applicable presumptive period) on the 
basis that it resulted from disease or injury attributable to 
the use of tobacco products by a veteran during service.  38 
U.S.C.A. § 1103; see  Public Law No. 105-206, 112 Stat. 685, 
865-66 (1998).  New section 1103 applies only to claims filed 
after June 9, 1998.  The veteran filed his claim in this 
regard on October 26, 1998.

Medical opinions may be solicited as to whether the veteran's 
hypertension and/or COPD is as likely as not the result of 
cigarette smoking; and additionally, whether the veteran's 
in-service smoking caused COPD and/or hypertension, or 
whether he became nicotine dependent during service.  See 
VAOPGCPREC 2-93 (Jan. 1993) and VAOPGCPREC 19-97 (May 1997). 

It is the Board's responsibility to evaluate the entire 
record on appeal. See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Factual Background and Analysis

Service treatment records (STRs) show no signs of low back 
disorder, hypertension or any respiratory problems, including 
COPD.  On an examination in February 1970, the veteran's 
blood pressure was 120/80.

On one occasion in September 1970, he was treated in the 
early morning hours for multiple contusions after having been 
beaten up.  There was no evidence of a back injury or 
residuals thereafter.  A chest X-ray taken in September 1970 
(food handler related) was negative.  

Clinical findings include a period in May 1971 when the 
veteran was said to be hallucinating as a result of acute 
drug intoxication (LSD), during which time his blood pressure 
was a normal 130/72.  The military police had been called to 
pick him up in a downtown location; there is no reference to 
any truck/jeep incident or back injury in the police blotter 
(DA Form 1594) which is of record.  Diagnosis was psychoses 
associated with drug intoxication and premorbid personality 
and predisposition, moderate, multiple drug abuse.  Although 
the veteran has since argued that he hurt his back during 
that episode in a truck accident, there is no sign within the 
original STRs of back complaints or findings.  During that 
hospitalization, he was given a routine chest X-ray which 
showed no abnormalities (including coincidentally of the 
back) or complaints related thereto.  He was also placed 
temporarily in restraints, from which there were no noted 
complaints of associated back problems or symptoms.  Another 
notation was to the effect that his blood pressure was being 
monitored and taken 1/2 hour after administering Thorazine for 
his drug situation; however, no elevations were documented.  
After he sobered up, there were no residuals of the mental 
health (or back) problems, and no charges were filed.

On the veteran's separation examination in September 1971, 
there was no sign of COPD or any back disorder including as a 
result of injury, and blood pressure was normal at 124/80.  
Chest X-rays were normal.  The veteran described himself as 
being in good health.

On a VA Form 21-526 (Veteran's Claim for Compensation or 
Pension) filed in December 1971, the veteran said that he had 
been found to have a heart murmur in service at which time he 
had had severe breathing problems.  

On VA examination in February 1972, it was recorded that 
there had been a note in November 1971 to the effect that he 
had had a skin rash, and that a soft systolic murmur had been 
heard at the left borden of the sternum.  The veteran had 
said that he did not have, and had never had, shortness of 
breath on exertion.  His blood pressure on examination was 
130/90 and there was no murmur heard.  

In 1997, the veteran filed another VA Form 21-516 in which he 
claimed that he had injured his back through an accident in 
1971 when a jeep flipped over in the field and hurt him and 
the driver.  He also noted that he had had "hypertension 
before ETS-3-1971".  He said he had received care in 1997.  
He later clarified that he had had VA surgery for a herniated 
disc at L-4 and L-5 in 1997.  VA hospital records confirm 
that he had underwent back surgery (a laminectomy) in 
November 1997.

When examined by VA in November 1997, the veteran stated that 
he had hurt his back in a jeep accident in 1971 in service.  
His blood pressure was 132/80.  He was noted to smoke two 
packs of cigarettes per day, and had shortness of breath when 
climbing stairs.  His lungs were clear to auscultation and he 
had no cough.  He said he had been receiving care at VA.  
Pertinent diagnoses were history of hypertension, under 
therapy; and lumbar radiculopathy, mainly on the left.  He 
was noted to have a scar on his left knee from an accident in 
1987.

Clinical records from 1997 show complaints relating to his 
carpal tunnel syndrome but no sign of the other claimed 
disabilities.

Rating action in November 1997 denied service connection for 
hypertension and lumbar radiculopathy.

In a VA Form 21-4138 filed in August 1998, the veteran said 
that he had hurt his back in service, and that he had since 
had two surgical procedures, at VA facilities in 1997 and 
1998.  In October 1998, he submitted another VA Form 21-4128 
to the effect that he was claiming service connection for 
emphysema and high blood pressure as result of having smoked 
cigarettes which he started in "April 1969" (months before 
service entrance), since which he had continued to smoke 
three packs a day.

Since then, the case has been remanded by the Board on 
several occasions, the result of which is large amounts of 
evidence, now filed in multiple volumes and boxed in 
association with the claims file, all relating to treatment 
primarily since the mid-1990's to present.  

The veteran was asked for further details on the jeep 
accident, but these were not forthcoming.  The service 
department was also unable to verify that such an accident 
had taken place.

The Board also remanded the case for medical examinations and 
opinions as to the etiology of his claimed back, blood 
pressure and respiratory disorders.  

On the recent VA examination, the veteran reiterated that he 
had injured his back in service, and that he had also had 
additional back injuries in 1974 and 1978.  He said that he 
had been first noted to have hypertension in 1990; this had 
been an incidental finding on a routine examination.  On 
inquiry, he dated his emphysema to 1997 when he had problems 
breathing and had been diagnosed by pulmonary function tests.  
He was noted to be a smoker.  Extensive clinical findings are 
noted in detail.  

Noting that the veteran freely admitted that he had no 
history of hypertension or COPD in service and was diagnosed 
many years later, the examiner opined that it was not as 
likely as not that there was a relationship between the 
veteran's current back problems, his hypertension or his 
respiratory complaints and service.  The examiner further 
noted that at the time of the purported in-service back 
injury, he had been seen for drug-induced mental health 
concerns and that this tended to impact the credibility with 
regard to any sort of concurrent back injury absent any 
clinical data whatsoever to confirm same.

In essence, and after reviewing the huge volume of clinical 
data now of record, the Board concludes that there is simply 
no foundation for finding that the veteran's current low 
back, blood pressure and respiratory disorders are in any way 
the result of service.  He insists that he was hurt in a jeep 
accident while under the influence of LSD but only the latter 
but not the former is documented by the record.  In that 
regard, his credibility is impaired.

Nonetheless, even assuming that there were such an injury, 
there is no sound credible basis for finding that there were 
residuals in or since service attributable thereto.  The 
first signs of post-service back problems were several years 
after separation and after apparently having experienced some 
sort of undefined post-service reinjury(ies).  

Similarly, his essential hypertension, as opposed to any 
isolated elevations of blood pressure, was first incidentally 
found in 1990 at the earliest, as were his respiratory 
problems in the mid-1990's.  Whether the COPD or emphysema is 
due to his smoking, as he has claimed, or not is irrelevant, 
and is not supported by medical evidence or opinion.  Even if 
they were due to smoking, his cigarette smoking is not held 
to be due to service, nor has he been found to have become 
nicotine addicted in, or as a result of, service.  Since his 
claim was filed after the new statute and regulations, cited 
above, service connection would not be in order in any event 
under those premises.

In the case of back problems including degenerative changes, 
hypertension and respiratory problems claimed as COPD, 
whether on a direct or presumptive basis, the evidence is not 
equivocal, and a reasonable doubt is not raised to be 
resolved in favor of the veteran.  


ORDER

Service connection for a chronic low back disorder is denied.

Service connection for chronic obstructive pulmonary disease 
(COPD) is denied.

Service connection for hypertension is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


